OPINION
MORRISON, Judge.
By writ of habeas corpus, petitioner seeks his discharge from the state penitentiary after being convicted in 1968 for possession of obscene photographs, alleging that the portion of Article 527, Vernon’s Ann.P.C., prior to its amendment in 1969 making mere possession of obscene photographs an offense, was unconstitutional under the holdings in Stanley v. Georgia, 394 U.S. 557, 89 S.Ct. 1243, 22 L.Ed.2d 542, and Ex parte Phelper, Tex.Cr.App., 442 S.W.2d 695. We agree.
Petitioner was convicted of possession of obscene photographs in Cause No. C-67-4244-L in Criminal District Court No. 5 of Dallas County, Texas, on October 10, 1968, and sentenced to five (5) years. •
He filed- his post conviction application for writ of habeas corpus in the Criminal District Court No. 5 of Dallas County, Texas, and the judge made findings of fact and conclusions of law that relief should be granted, and petitioner should be discharged.
Therefore, it is ordered, adjudged and decreed that petitioner’s application for writ of habeas corpus be granted, and petitioner is hereby discharged from custody under this conviction.
It is so ordered.